Judgment was rendered for the plaintiff on count 2 of the complaint. This count was in trespass, and we think sufficiently described the locus in quo. The 10 acres from which the trees were cut are placed in the southern side of the quarter section, and we think the words as used mean the 10 acres in the extreme southern part of the quarter section; i. e., 10 acres upon the southern boundary thereof. In other words, we think the land meant was the S. 1/2 of S. 1/2 of N.E. 1/4, of S.W. 1/4, or the extreme southern 10 acres.
It is also insisted that the complaint, count 2, is bad because it claims no fixed or certain amount as damages claimed. This, of course, rendered the count defective and subject to an appropriate demurrer, but we find no ground of demurrer raising this question. This defect did not prevent the count from stating a cause of action, as it was at least sufficient to support nominal damages, and no motion was made to set the judgment aside because excessive or not supported by the complaint.
The Pickens deeds may have been improperly admitted, but this was error without injury, as the plaintiff proved the possession of his immediate grantor and possession in himself for more than 10 years before the alleged trespass. Moreover, the defendants introduced in evidence a deed from the plaintiff et al. to the land in question, and which was, in legal effect, an admission of ownership of the land by his grantors. Elliott v. Dycke, 78 Ala. 150; Zimmerman v. Dunn, 151 Ala. 435,44 So. 533.
The trial court did not err in rendering judgment for plaintiff as for the reasons argued by appellants' counsel. The complaint did not fail to state a cause of action, and the evidence did not fail to establish an ownership in plaintiff to the land upon which the trespass was committed.
The judgment of the circuit court is affirmed.
Affirmed.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur.